Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Allowable Subject Matter
The following is an Examiner's statement of reasons for the indication of 
allowable subject matter: 
Applicant(s) claimed invention is directed to a composition, comprising: 
A polymer comprising a first structural unit represented by formula (1), a second structural unit represented by formula (2), and a third structural unit represented by formula(3-1), formula G-2) or both; and a curable compound as shown in formulas 1 and 2, 3-1 and 3-2. The crux of the invention lies in the discovery that a composition containing the particular polymer above may be produced having good elastic modulus and tensile elongation, the shear strength, elongation, and heat resistance, and chemical result resistance coefficient of linear expansion (CTE) and elastic modules elongation while avoiding the problems commonly associated therewith. Such has neither been anticipated by nor made obvious from the prior art. The closest art of record, USP 4599397, gives no indication of the effects and no particular indication of the components to select, nor the molecular weight (Mw) thereof.  Thus, the art of 
Any comments considered necessary by applicant must be submitted no later 
than the payment of the Issue Fee and, to avoid processing delays, should 
preferably accompany the Issue Fee. Such submissions should be clearly 
labeled "Comments on Statement of Reasons for Allowance."

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765